Digitally signed
                                                                              by Reporter of
                                                                              Decisions
                                                                              Reason: I attest
                           Illinois Official Reports                          to the accuracy
                                                                              and integrity of
                                                                              this document
                                   Appellate Court                            Date: 2021.02.09
                                                                              15:06:29 -06'00'



        In re Application of the County Treasurer & ex officio County Collector,
                                2020 IL App (1st) 190014



Appellate Court        In re APPLICATION OF THE COUNTY TREASURER AND
Caption                ex officio COUNTY COLLECTOR, for Order of Judgment and Sale
                       of Lands and Lots Upon Which All or Part of the General Taxes for
                       Three or More Years Are Delinquent, Including General and Special
                       Taxes, Costs and Interest, Pursuant to Illinois Property Tax Code
                       (Eeservices, Inc., Petitioner-Appellant, v. The Cook County Collector,
                       Respondent-Appellee).



District & No.         First District, Second Division
                       No. 1-19-0014



Filed                  January 14, 2020



Decision Under         Appeal from the Circuit Court of Cook County, No. 15-COVT-1514;
Review                 the Hon. Maureen O. Hannon, Judge, presiding.



Judgment               Affirmed.


Counsel on             Kurt H. Feuer, of Evanston, for appellant.
Appeal
                       Kimberly M. Foxx, State’s Attorney, of Chicago (Cathy McNeil Stein
                       and Anthony O’Brien, Assistant State’s Attorneys, of counsel), for
                       appellee.
     Panel                     JUSTICE COGHLAN delivered the judgment of the court, with
                               opinion.
                               Justices Lavin and Pucinski concurred in the judgment and opinion.


                                                OPINION

¶1        At the Cook County 2015 annual tax sale, GAN C, LLC, purchased nearly $1.4 million in
      delinquent taxes on a shopping center located in Calumet City, Illinois; the purchase certificate
      was ultimately assigned to petitioner, Eeservices, Inc. (Eeservices). Upon receiving the
      assignment, Eeservices petitioned the circuit court to vacate the tax sale, pursuant to section
      21-310(a)(5) of the Property Tax Code (Code) (35 ILCS 200/21-310 (West 2018)) because the
      Cook County Assessor misidentified the property as located on Dolton Avenue rather than
      Dolton Road on its website.
¶2        The trial court initially granted the petition for a sale in error; however, on reconsideration,
      the court denied the application. The court determined “there is no Dolton Avenue; therefore,
      it wouldn’t have been a mistake that anybody would have relied on” and “[b]ased on this
      instance, no one would have been misled ***. In fact, this mistake would not have also affected
      a substantial right of ownership.” The court held that “it certainly does not rise to the level of
      a sale in error that was contemplated by the legislature.” For the reasons set forth below, we
      affirm.

¶3                                            ANALYSIS
¶4        On appeal, Eeservices contends that the Cook County Assessor erroneously described the
      subject property and the trial court improperly applied the plain language of section 21-
      310(a)(5) of the Code in refusing to declare a sale in error. Petitioner’s argument raises an issue
      of statutory interpretation, which we review de novo. In re Application of the Douglas County
      Treasurer & ex officio County Collector, 2014 IL App (4th) 130261, ¶ 24.
¶5        In construing a statute, our primary objective is to ascertain and give effect to the
      legislature’s intent, and the best indicator of that intent is the language of the statute itself.
      Carmichael v. Laborers’ & Retirement Board Employees’ Annuity & Benefit Fund, 2018 IL
      122793, ¶ 35. A court may not depart from that plain language by reading into the statute
      exceptions, limitations, or conditions that are not consistent with the expressed legislative
      intent. Town & Country Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill. 2d 103, 117
      (2007).
¶6        However, a court will not read language in isolation; it will consider it in the context of the
      entire statute. Carmichael, 2018 IL 122793, ¶ 35. The court may also consider the reason for
      the law, the problems sought to be remedied, the purposes to be achieved, and the consequences
      of construing the statute one way or another. Id.; Bowman v. Ottney, 2015 IL 119000, ¶ 9. We
      must presume that the legislature did not intend to produce absurd, inconvenient, or unjust
      results. Carmichael, 2018 IL 122793, ¶ 35.
¶7        Section 21-310(a)(5) of the Code states, in pertinent part, as follows:
                  “(a) When, upon application of the county collector, the owner of the certificate of
               purchase, or a municipality which owns or has owned the property ordered sold, it


                                                   -2-
                appears to the satisfaction of the court which ordered the property sold that any of the
                following subsections are applicable, the court shall declare the sale to be a sale in
                error:
                                                     ***
                        (5) the assessor, chief county assessment officer, board of review, board of
                    appeals, or other county official has made an error (other than an error of judgment
                    as to the value of any property)[.]” 35 ILCS 200/21-310(a)(5) (West 2018).
¶8         Petitioner directs us to the plain language of the statute and two unpublished Rule 23(b)
       orders from this court in support of his argument that the mistake in this case warrants a
       declaration that the tax sale was made in error: In re the Application of County Treasurer &
       ex officio County Collector, 2014 IL App (1st) 132442-U, and In re the Application of County
       Treasurer & ex officio County Collector, No. 1-10-1754, slip order at *1 (2011) (unpublished
       order under Illinois Supreme Court Rule 23). Illinois Supreme Court Rule 23(e)(1) (eff. Apr.
       1, 2018) prohibits a party from citing an order entered under subpart (b) except to support
       contentions of double jeopardy, res judicata, collateral estoppel, or law of the case. None of
       these contentions are at issue in this case.
¶9         Petitioner would have us read the language of section 21-310(a)(5) in isolation and
       advocates for a bright line rule allowing a sale in error for any error, even one that is
       inconsequential and has no effect on the tax sale process. However, we agree with respondent
       that a sound interpretation of section 21-310(a)(5) requires us to consider the entirety of the
       statute, the purpose of the law, and the consequences of interpreting section 21-310(a)(5) one
       way or another, while presuming the legislature did not intend the error provision to yield
       absurd results.
¶ 10       In construing section 21-310(a)(5) and applying it to this case, we are guided by the entirety
       of section 21-310 and the purpose of this provision. “ ‘Sale in error’ refers to errors occurring
       before, or contemporaneously with, the tax sale and forfeiture ***. In every instance, however,
       the ‘error’ in question affects substantial rights of ownership ***.” In re Application of the
       County Collector for Judgment of Sale Against Lands & Lots Returned Delinquent for
       Nonpayment of General Taxes for the Year 1979 & Prior Years, 169 Ill. App. 3d 180, 183
       (1988). Subsections (a)(1), (a)(2), (a)(5.5), (a)(6), and (a)(8) require the court to declare a sale
       in error where (1) a property was not subject to taxation (35 ILCS 200/21-310(a)(1) (West
       2018)), (2) a property’s taxes were paid before the sale (id. § 21-310(a)(2)), (3) the owner
       tendered timely and full payment but the county collector did not apply the payment to the
       homestead property (id. § 21-310(a)(5.5)), (4) a bankruptcy petition has been filed (id. § 21-
       310(a)(6)), or (5) the taxes are sold despite their due date having been statutorily extended (id.
       § 21-310(a)(8)).
¶ 11       The Code allows for sales in error under these circumstances because a circuit court lacks
       jurisdiction over property if the taxes have been paid or the property is exempt from taxation.
       See In re Application of Cook County Collector for Judgment of Sale Against Lands & Lots
       Returned Delinquent for Nonpayment of General Taxes for the Year 1985, 228 Ill. App. 3d
       719, 731 (1991); In re Application of County Collector, 48 Ill. App. 3d 572, 583-84 (1977).
       Similarly, any action taken against a debtor’s property while a stay under the Bankruptcy Code
       (11 U.S.C. § 362(a) (2018)) is in effect is void ab initio, as the determination of a bankruptcy
       court regarding the effect of a stay trumps a determination made by a nonbankruptcy court.
       See In re Application of the County Collector for Delinquent Taxes, 291 Ill. App. 3d 588

                                                    -3-
       (1997); In re Application of the County Treasurer & ex officio County Collector of Cook
       County, 308 Ill. App. 3d 33, 42-45 (1999).
¶ 12        The remaining subsections (a)(3), (a)(4), and (a)(7) require the court to declare a sale in
       error when there is a double assessment, the description of the property is void for uncertainty,
       or the property is owned by a government body. 35 ILCS 200/21-310(a)(3), (a)(4), (a)(7) (West
       2018). In each of these instances, without a sale in error, the integrity of the tax sale process
       and the buyer’s investment would likely be impinged.
¶ 13        Likewise, subsection (b) allows the owner of a certificate of purchase to petition the court
       for a sale in error when (1) a bankruptcy petition has been filed, (2) improvements to the
       property have been destroyed or the property is unfit for occupancy, (3) there is an interest held
       by the United States which could not be extinguished, or (4) the property contains hazardous
       material that requires cleanup. Id. § 21-310(b). Again, these provisions rectify threats to a
       buyer’s investment.
¶ 14        Ultimately, each provision under section 21-310 protects a buyer from suffering an
       inadvertent loss. This leads us to the purpose of this section. Section 21-310 of the Code affords
       relief to a tax buyer from the effect of caveat emptor purchases at void tax sales. La Salle
       National Bank v. Hoffman, 1 Ill. App. 3d 470, 476 (1971) (discussing section of Illinois
       Revised Statutes that preceded the current section of the Code); In re Application of the County
       Collector, 2017 IL App (2d) 160483, ¶ 49. “Without the right of refund given by [this section],
       the taxbuyer, caught by the failure of the County officers to delete from the delinquent list
       properties exempt or on which the tax was already paid or doubly assessed or badly described,
       would suffer the loss of his entire investment.” La Salle National Bank, 1 Ill. App. 3d at 476.
¶ 15        In this case, the county’s mistake does not threaten petitioner’s investment or void the tax
       sale. Likewise, the assessor’s mistake seemingly has nothing to do with the tax sale process at
       all. In reading the Code as a whole and its tax sales provisions more particularly, we can find
       nothing that requires the assessor to maintain a website with legal property descriptions for the
       purpose of the tax sale process.
¶ 16        The Code requires the assessor to publish an assessment list in each year of a general
       assessment in a newspaper with proper legal descriptions of the properties (35 ILCS 200/12-
       25 (West 2018)); however,
                     “Publication of the assessment roll is clearly not for the guidance of officers or the
                maintenance of order, system and dispatch in proceedings. It is to provide the taxpayer
                first, with notice of value of his property for tax purposes as determined by the proper
                authority and, second, information and opportunity to ascertain whether the assessment
                is excessive or disproportionate.” People ex rel. Republican-Reporter Corp. v. Holmes,
                98 Ill. App. 2d 11, 16-17 (1968).
       Additionally, sections 21-190 through 21-255 of the Code, which govern annual tax sale
       procedures, make no mention of the assessor’s responsibility when it comes to maintaining
       legal property descriptions on its website. It stands to reason then that there cannot be an error
       in the tax sale process where the description of the property on the assessor’s website is not
       part of that process.
¶ 17        Reading the county error provision as broadly as Eeservices proposes would frustrate the
       purpose of the statute and yield absurd results. Certainly the legislature did not intend for tax
       buyers to use subsection (a)(5) as a loophole to request a sale in error whether or not a county


                                                    -4-
       mistake implicates the tax sale process or has any rational relationship to the buyer’s
       investment.

¶ 18                                          CONCLUSION
¶ 19       For the foregoing reasons, the Cook County Assessor’s scrivener’s error does not amount
       to an error in the tax sale under section 21-310 of the Code.

¶ 20      Affirmed.




                                                -5-